Citation Nr: 0606998	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-34 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska.


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1977.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision the 
Department of Veterans Affairs (VA) Regional office in 
Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
bilateral hearing loss for VA purposes.

2.  The medical evidence of record does not show that the 
veteran has tinnitus that is related to military service.


CONCLUSION OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2005).

2. Tinnitus was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated July 2003, prior to the initial VA adjudication 
of the veteran's claim, of the information and evidence 
needed to substantiate and complete his claim for service 
connection for bilateral hearing loss and tinnitus.  The 
letter also informed the veteran that VA would obtain all 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and VA outpatient medical records have been 
associated with the claims file.  There is no indication that 
other Federal department or agency records exist that should 
be requested.  The claimant was notified of the need for a VA 
examination, and one was accorded him.  The veteran was asked 
to advise VA if there was any other information or evidence 
he considered relevant to his claim so 


that VA could help him by getting that evidence.  He was also 
advised what evidence VA had requested, and notified what 
evidence had been received.  The veteran has not identified 
any additional, relevant evidence that has not been requested 
or obtained, and there is no indication that any pertinent 
evidence was not received.  See 38 U.S.C.A. § 5103A(b).  As 
the veteran has not identified any records that are not 
already in the claims file, the Board finds that there is no 
additional duty to assist prior to the submission of new and 
material evidence.  The veteran was notified of the need for 
a VA examination, and one was accorded him.  Thus, VA's duty 
to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.	Entitlement to service connection for bilateral 
hearing loss

The veteran claims entitlement to service connection for 
bilateral hearing loss.  He claims that he was exposed to the 
acoustic trauma in the form of noise exposure during service.  
He testified during an April 2004 RO hearing that he was 
subjected to noise as an aircraft maintenance specialist 
during service and that hearing protection was provided to 
him in an inconsistent manner .

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
Moreover, 


sensorineural hearing loss may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service personnel records reveal that he served 
in the Air Force as an aircraft mechanic.  The service 
medical records are entirely negative for evidence for 
hearing loss.  At entry into service, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
10
5
LEFT
25
15
10
10
20

Speech recognition ability percentages were not reported.

At separation from military service, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
5
5
10
15

Speech recognition ability percentages were not reported.  

The first medical evidence of record subsequent to service 
discharge was a September 2003, VA audiological examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
20
15
15
20
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.  The 
diagnosis was "normal hearing in the right ear with the 
exception of a moderate sensorineural loss at 6000 [Hertz].  
In the left ear, results indicated normal hearing through 
3000 [Hertz] sloping to a moderately severe sensorineural 
loss at 6000 [Hertz]."

The veteran's current bilateral hearing loss, significantly, 
does not meet the regulatory criteria to be considered a 
disability for VA purposes.  See 38 C.F.R. § 3.385.  
Accordingly, as the evidence of record indicates that the 
veteran's bilateral hearing loss is not a current disability 
within the meaning of VA regulations, service connection for 
bilateral hearing loss is not warranted.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no current disability for VA purposes, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine of reasonable doubt is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Entitlement to service connection for tinnitus

The veteran claims entitlement to service connection for 
tinnitus.  The service medical records are negative for 
complaints or findings of tinnitus.  On the veteran's August 
1976 separation examination report, he stated that he had no 
ear trouble or hearing loss.

In the September 2003 VA audiology examination, the examiner 
stated that the veteran reported that the tinnitus began in 
1998 and attributed it to military service.  The examiner 
opined that "due to the delay of onset of symptoms until 
1998 and no evidence in the service medical records to 
support a tinnitus claim, it is my opinion that it is not at 
least as likely as not that tinnitus is related to military 
service."

In the February 2004 Notice of Disagreement, the veteran 
stated that he did not remember specifying the date of onset 
of tinnitus and that he had experienced tinnitus since 
separation from active service.

Thereafter, in the April 2004 hearing at the RO, the veteran 
testified that he had experienced tinnitus since separation 
from active service.  He stated that the examiner had 
pressured him to give a time frame and that the examiner 
would not accept an indefinite answer.

Accordingly, in July 2004, the case file, including the 
February 2004 Notice of Disagreement and the transcript of 
the April 2004 RO hearing, were reviewed by the VA examiner 
that conducted the September 2003 examination.  After 
reviewing the claims file, the examiner concluded that 
despite the veteran's new claims as to the commencement of 
his tinnitus, "the veteran's original statements must be 
conceded as most accurate and most credible . . . it is my 
opinion that is NOT at 


least as likely as not that . . . TINNITUS [is] related to 
military service."  (Emphasis in original).

There is no competent medical evidence of record which shows 
that the veteran's current tinnitus is related to his period 
of active military service.  The only evidence of record 
supporting the veteran's claim is his testimony and other 
statements that he currently has tinnitus that is related to 
his period of active military service, specifically to his 
in-service noise exposure.  However, the veteran has not been 
shown to possess the training or credentials needed to render 
a diagnosis or a competent opinion as to medical causation, 
and his opinion thus does not constitute competent medical 
evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

As there is no medical evidence of record which links the 
veteran's currently diagnosed tinnitus to his period of 
active military service, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
tinnitus, and the doctrine of reasonable doubt is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


